DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domingo et al. (Pub. No.: EP 2965888 A1, machine translation is attached) in View of Ronald et al.( Pub. No.: EP 2621246 A1).

Regarding claim 1, Domingo teaches method for thermally activating a functional layer of a coating material (FIG. 1, coating material 3 and paragraph [0001], “a device for heating a functional layer of a coating material”), wherein the method comprises the following steps:
 providing the coating material (FIG. 1, coating material 3); 
feeding the coating materials into a device for thermally activating the functional layer of the coating material; and thermally activating the functional layer of the coating material (ABSTRACT and paragraph [0039], ” The heating or activation of the functional layer 2 serves to apply and in particular to permanently attach the coating material 3 to a surface of the workpiece”), wherein the thermal activation of the functional layer of the coating material is performed by microwaves which are produced by at least one wave generator (FIG. 1, a microwave source 4, and paragraph [0040], “a microwave source 4 and an applicator 5 , the microwave radiation being transmitted from the microwave source 4 to the applicator 5 by means of a microwave channel 6. The microwave channel 6, which is preferably designed as a waveguide or as a coaxial cable, serves to feed the microwave radiation generated in the microwave source 4 to the applicator 5. In this way, a microwave field is generated in the applicator 5, through which the coating material 3 passes”).

Domingo does not specifically disclose the semiconductor wave generator is a semiconductor wave generator.
Ronald teaches semiconductor wave generator (FIG. 1, 2 and paragraph [0039], “The generator 2, which is supplied by the voltage source 1 and can be controlled by the controller 6, contains an oscillation generator 2.1, which is made up of semiconductor components.. The generator 2 can be tuned to a selected frequency from a frequency section of the microwave frequency range by control signals transmitted by the controller”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Domingo in view of Ronald to incorporate semiconductor wave generator for the advantage that unlike magnetrons, solid-state generators do not require high voltage to generate microwaves.

Regarding claim 2, Domingo as modified above further teaches recording at least one process variable (Ti, Pi, Ni) of the method (Domingo, paragraph [0080], “A temperature measuring device is particularly preferably provided which enables the temperature of the coating material 16 in the material channel 15 and/or at the inlet and/or at the outlet of the material channel 15 to be monitored” and paragraph [0069], “a pressure device can also be arranged downstream of the applicator in order to apply the coating material to the workpiece and press it there”), controlling the semiconductor wave generator using this process variable (Ti, Pi, Ni) (Domingo, paragraph [0081], “the temperature of the functional layer can be controlled or regulated as a function of the output power of the microwave source”).
  	Regarding claim 3, Domingo as modified above further teaches the at least one process variable (Ti, Pi, Ni) comprises at least the temperature of the functional layer of the edge strip at a particular point before, during or after thermal activation with the semiconductor wave generator or the power, amplitude or phasing of incoming or reflected microwaves (paragraph [0075], “Adjustable width of the coating material, so that coating materials of different heights or widths, such as strips, can be guided through the material gap. The guide device serves to guide the coating material and also has the advantage that in the area in which the coating material engages in the guide device, the heating is not as high as in a central area. This means that the edge area of the coating material can bond the functional layer more strongly).
  
Regarding claim 4, Domingo as modified above further teaches the at least one process variable (Ti, Pi, Ni) comprises a plurality of temperatures from the functional layer of the edge strip at particular points before, during or after thermal activation with the semiconductor wave generator to thus allow a specific and defined thermal activation of the functional layer of the coating material (paragraph [0080], “A temperature measuring device is particularly preferably provided which enables the temperature of the coating material 16 in the material channel 15 and/or at the inlet and/or at the outlet of the material channel 15 to be monitored. This can provide feedback to control the microwave energy and/or the resonant frequency of the applicator or the shape of the microwave field. For this purpose, a plurality of temperature sensors can be arranged, which detect the temperature of the coating material”). 
Regarding claim 5, Domingo as modified above further teaches the method for applying coating material to an area of a workpiece, in particular to a narrow area, comprising the following steps:  2Application No.: 16/621,216Attorney Docket No.: 122353-5044 thermal activation of a functional layer of the coating material using a method according to claim 1 and, injection of the coating material  onto the narrow area of the workpiece (paragraph [0069], “The coating material is guided through the material channel by means of a drive. The drive can be attached to the applicator or assigned to it. Alternatively, the drive can also be a drive of a device that applies the coating material to the workpiece. The drive can be part of an edge banding device if the coating material is an edge, for example, which can be applied to the narrow side of a workpiece”).
  
Regarding claim 6, Domingo teaches a device (FIG. 1, device 1) for thermally activating a functional layer of a coating material (FIG. 1, coating material 3 and paragraph [0001], “a device for heating a functional layer of a coating material”) having:
 at least one wave generator (FIG. 1, a microwave source 4), 
wherein the wave generator is able to produce electromagnetic waves which are then able to thermally activate the functional layer of the coating material (ABSTRACT and paragraph [0039], ” The heating or activation of the functional layer 2 serves to apply and in particular to permanently attach the coating material 3 to a surface of the workpiece” and paragraph [0040], “a microwave source 4 and an applicator 5 , the microwave radiation being transmitted from the microwave source 4 to the applicator 5 by means of a microwave channel 6. The microwave channel 6, which is preferably designed as a waveguide or as a coaxial cable, serves to feed the microwave radiation generated in the microwave source 4 to the applicator 5. In this way, a microwave field is generated in the applicator 5, through which the coating material 3 passes”).
Domingo does not specifically disclose the semiconductor wave generator is a semiconductor wave generator.
Ronald teaches semiconductor wave generator (FIG. 1, 2 and paragraph [0039], “The generator 2, which is supplied by the voltage source 1 and can be controlled by the controller 6, contains an oscillation generator 2.1, which is made up of semiconductor components.. The generator 2 can be tuned to a selected frequency from a frequency section of the microwave frequency range by control signals transmitted by the controller”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Domingo in view of Ronald to incorporate semiconductor wave generator for the advantage that unlike magnetrons, solid-state generators do not require high voltage to generate microwaves.
  	
Regarding claim 7, Domingo as modified above further teaches a device an applicator (Domingo, FIG. 1, applicator 5) ; a waveguide (Domingo, FIG. 1, microwave channel 6)  which is able to forward electromagnetic waves produced in the semiconductor wave generator to the applicator (Domingo, paragraph [0040],” The microwave channel 6, which is preferably designed as a waveguide or as a coaxial cable, serves to feed  the microwave radiation generated in the microwave source 4 to the applicator 5”), in order to thermally activate the functional layer of the coating material  there (paragraph [0040], “a microwave field is generated in the applicator 5, through which the coating material 3 passes”).  
Regarding claim 8, Domingo as modified above further teaches a device for recording measurements (paragraph [0080], “A temperature measuring device”) and a control device (paragraph [0081], “the temperature of the functional layer can be controlled or regulated as a function of the output power of the microwave source”), wherein the device for recording measurements is designed to record measurements taken during thermal activation of a functional layer of a coating material and then forward these measurements to the control device, and the control device is designed to regulate or control the semiconductor wave generator using the measurements received (paragraph [0080], “A temperature measuring device is particularly preferably provided which enables the temperature of the coating material 16 in the material channel 15 and/or at the inlet and/or at the outlet of the material channel 15 to be monitored. This can provide feedback to control the microwave energy and/or the resonant frequency of the applicator or the shape of the microwave field. For this purpose, a plurality of temperature sensors can be arranged, which detect the temperature of the coating material”).
Regarding claim 10, Domingo as modified above further teaches a device for applying coating material to a narrow area of a workpiece having: the device for thermally activating a functional layer of a coating material according to claim 6 and an injection device for injecting the coating material onto the narrow area of the workpiece (paragraph [0069], “The coating material is guided through the material channel by means of a drive. The drive can be attached to the applicator or assigned to it. Alternatively, the drive can also be a drive of a device that applies the coating material to the workpiece. The drive can be part of an edge banding device if the coating material is an edge, for example, which can be applied to the narrow side of a workpiece”).
Allowable Subject Matter

Claim 11-17 allowed.

The following is an examiner’s statement of reasons for allowance:


Regarding claim 11, the prior art fails to teach or reasonably suggest a dimmer comprising “wherein the first semiconductor wave generator and the second semiconductor wave generator are designed to produce electromagnetic waves that (i) are able to thermally activate the functional layer of the coating material and (ii) are synchronised by means of PLL synchronisation”, in combination with the other limitations of the claim.

Dependent claims 2-8 are allowed by virtue of its dependency.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 9, prior art whether stand alone or in combination do not teach the limitation “an additional semiconductor wave generator and an additional applicator, wherein the first semiconductor wave generator and the additional semiconductor wave generator are designed to produce electromagnetic waves that are synchronized by means of PLL synchronization”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.

Claim Rejections Under 35 U.S.C. § 103(a)

Regarding claim 1 and 6, Applicant argues that “Applicant respectfully submits that it would not be obvious to a person skilled in the art at the time of the disclosure to replace the microwave generator of Rohde with a semiconductor wave generator. First, Applicant respectfully submits that a person of skill in the art would not be motivated to consider Ronald given that Ronald states a problem different than that addressed by the present application. Namely, Ronald indicates that in "a variety of known solutions for heating media by means of microwave radiation, there is a need to produce a homogeneous distribution of the microwave radiation in and around a medium to be heated." More particularly, Ronald indicates that "The invention has for its object to propose a way to heat media by means of microwave radiation can be avoided by means of the phase shifts between the radiated microwave radiation. However, the Office Action has not shown that Ronald contemplates or addresses anything related to the underlying technical problems and advantages of the present disclosure, for example, "to allow a precise activation of the functional layer of the coating material."'0 Although the Office Action cites a reason of not requiring "high-voltage to generate microwaves" as a justification for a person of skill to modify Rohde with Ronald as proposed, Applicant respectfully submits that such reasoning is improper hindsight reasoning, leveraging Applicant's own disclosure against itself”.
Examiner respectfully disagrees. As Domingo teaches all limitations of claim 1 and 6 (see Abstract, FIG. 1, and paragraphs [0039]-[0040]) except wave generator is a semiconductor wave generator.

Motivation to combine the teaching of Domingo and Ronal is sufficient to establish prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. Ronald does remedy the deficiency of Domingo by incorporating a (Ronald, (FIG. 1, 2 and paragraph [0039], “The generator 2, which is supplied by the voltage source 1 and can be controlled by the controller 6, contains an oscillation generator 2.1, which is made up of semiconductor components.. The generator 2 can be tuned to a selected frequency from a frequency section of the microwave frequency range by control signals transmitted by the controller’)).

For the above-mentioned reasons, it is believed that the rejections of independent claims 1 and 6 and their dependent claims should be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/           Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831